Citation Nr: 1430647	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-28 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO, in pertinent part, granted service connection for hearing loss, effective January 9, 2009.  The RO assigned an initial noncompensable (0 percent) rating.  

In December 2010, the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The claim was remanded in March 2013 for additional development.  Specifically, the RO was directed to attempt to obtain any outstanding treatment records regarding the Veteran's hearing loss and to then schedule him for a new VA examination.  Review of the completed development, including the addition of all outstanding VA treatment records and completion of a June 2013 VA audiological examination, reveals that at the very least, substantial compliance with the remand directives was accomplished.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claim. 


FINDING OF FACT

The record shows that the Veteran has, at worst, Level III hearing loss in his right ear and Level II hearing loss in his left ear.






CONCLUSION OF LAW

The criteria are not met for an initial compensable rating for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because this claim concerns an appeal of an initial rating, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's hearing loss according to the criteria found in 38 C.F.R. § 4.85, DC 6100 (2013).  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Higher Initial Rating

The RO granted service connection for bilateral hearing loss in July 2009, assigning a 0 percent rating from January 9, 2009.  The Veteran contends that he is entitled to a higher rating.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the United States Court of Appeals for Veterans Claims (Court) emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case, such as this one, in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See Hart v. Mansfield, 21 Vet. App 505 (2007).  In this case, there has not been a material change in the level of hearing loss and a uniform rating is warranted.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2013).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

The Veteran underwent a VA examination in July 2009.  He described difficulty hearing at both home and work; specifically, he cited trouble hearing conversations and the television.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
15
40
75
85
54
Left
10
10
20
60
80
43

He also registered scores of 96 percent in the right ear and 100 percent in the left on the Maryland CNC Word List speech recognition test.

According to Table VI, these results indicate a numeric designation of I for both ears.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating. 

He underwent a VA audiology consultation in April 2010.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
20
40
80
90
58
Left
10
10
15
55
60
35

He also registered scores of 96 percent in the right ear and 92 percent in the left on the Maryland CNC Word List speech recognition test.

According to Table VI, these results indicate a numeric designation of I for the left ear and II for the right ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

He had another VA examination in January 2011.  His history of frequent right ear infections was noted.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
20
25
40
80
90
58.75
Left
15
15
20
60
65
40

He also registered scores of 92 percent in both ears on the Maryland CNC Word List speech recognition test.

According to Table VI, these results indicate a numeric designation of I for the left ear and II for the right ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.



The Veteran underwent his final VA examination in June 2013.  There, he again reiterated that his hearing loss caused him difficulty in hearing the television and the clarity of words in general conversation.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
15
50
35
85
95
59
Left
25
15
25
60
75
44

He also registered scores of 84 percent in the right ear and 88 percent in the left on the Maryland CNC Word List speech recognition test.  The examiner further commented that the Veteran's hearing loss would not be a barrier to a wide range of employment settings, only noting that he may have trouble working well in very noisy environments, in environments which require him to often take part in face-to-face conversations, and in environments which require attention to high pitched sounds.

According to Table VI, these results indicate a numeric designation of III for the right ear and II for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating. 

The above medical evidence does not support the assignment of a compensable rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While the Board sympathizes with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.

The Board has considered the applicability of an extraschedular rating for the Veteran.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's difficulty hearing the television, difficulty with everyday conversations, and difficulty hearing high pitched noises have all been noted in the claims file.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The Board also has considered an inferred claim for a total disability rating based on individual unemployability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, there is no indication in the record that the Veteran's hearing loss has rendered him unemployable.  Furthermore, the June 2013 examiner stated that his hearing loss would not preclude him from a wide range of employment and would only be a factor in certain specific settings.  As the issue of entitlement to a TDIU has not been raised by the evidence of record, it is not appropriate here. 

For the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the rating assigned, the 

preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable rating for hearing loss is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


